DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of an organic light emitting display device comprising a first power source driver configured to supply first power sources to the power source lines does not teach or fairly suggest a one-frame period includes a first period, a second period, a third period, and a fourth period, wherein, in the first, second, and third periods, the scan driver is configured to simultaneously supply the plurality of pixels through the scan lines with the scan signals having a gate-on voltage to turn on a transistor, and, in the second period, the first power source driver is configured to simultaneously supply the first power sources to the plurality of pixels through the power source lines, wherein, in the fourth period, the scan driver is configured to successively supply the scan lines with the scan signals having the gate-on voltage to turn on the transistor, and the first power source driver is configured to control light emitting operations of the plurality of pixels by successively stopping the supply of the first power sources to the plurality of pixels through the power source lines, wherein, at a start point of the first period, the scan signals are simultaneously varied from a gate-off voltage to the gate-on voltage, wherein, in the first, second, and third periods, each of the scan signals is turned on, wherein, in the first period, the first power sources are not supplied to the power source lines, wherein at a start point of the second period, voltage levels of power sources supplied to the plurality of pixels through the power lines simultaneously change from a first voltage level to a second voltage level, and wherein, in the second and third .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622